Citation Nr: 1455656	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-14 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The appellant was a member of the Oklahoma Air National Guard between April 1970 and April 1976.  During that time, the appellant had verified and unverified periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA), including an initial period of ACDUTRA from May 4, 1970 to September 2, 1970. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In July 2011, the appellant appeared at a hearing before a Veterans Law Judge (VLJ).  In November 2011, the Board issued a decision that denied the claim of entitlement to service connection for bilateral hearing loss.

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the appellant a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the July 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 
38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the appellant responded that he wished to have the prior decision vacated and a new one issued in its place.

A June 2014 Board decision vacated the November 2011 Board decision.  The appellant was provided a hearing before the undersigned VLJ in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant does not have active service, but rather had verified and unverified periods of ACDUTRA and INACDUTRA between April 1970 and April 1976.  Thus, he is not considered a "veteran" unless the evidence shows that (1) he has a current disability that was caused or aggravated by an injury or disease incurred during a period of ACDUTRA or (2) he has a current disability that was caused or aggravated by an injury incurred during a period of INACDUTRA.  If service connection is granted on either basis, the period of service corresponding to the incurred disease and/or injury will become "active service," and the appellant will be considered a "veteran" for that period of service only.

The appellant underwent an ANG enlistment examination in October 1969.  At that time he denied hearing loss.  Audiometric testing was conducted and the appellant's pure tone threshold results satisfied the requirements of 38 C.F.R. § 3.385 for a finding of a hearing loss disability.  He did not undergo subsequent audiometric testing during his time in the ANG or at separation.  

He testified at his April 2011 videoconference hearing that he was a plumbing specialist in the Air National Guard (ANG) and that he was quite often around jets and even flew in some of the C130s and C124s.  The appellant testified that he was also exposed to live fire during exercises that occurred during his annual two weeks of summer service.  He stated that he was never offered or provided any hearing protection in the ANG and that he was not given any hearing test between basic training and his discharge from the ANG. 

In order to establish service connection for hearing loss, the appellant must show that his current hearing loss disability was aggravated by noise exposure during his Oklahoma ANG service.  To that end, he submitted a May 2013 private audiology evaluation.  Audiometric findings show a hearing loss disability for VA purposes.  The examiner opines that significant noise exposure during his ANG service "likely did have some contribution" to his current hearing loss.  The examiner did not indicate that the appellant's medical records, including evidence of hearing loss that pre-existed service, were reviewed.  However, the examiner's opinion amounts to an indication that the appellant's hearing loss may have been aggravated by an injury in the form of acoustic trauma during his ANG service.  See McLendon, 
20 Vet. App. at 83 (The third McLendon element requiring "an indication" that a current condition "may be associated" with service establishes a "low threshold.").  Thus, a VA examination with nexus opinion is required.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the appellant to undergo a VA audiology examination with an appropriate VA examiner to assist in determining the nature and etiology of bilateral hearing loss. 

The examiner should be requested to render an opinion as to the following:

a) whether it is at least as likely as not (a 50 % or greater probability) that the appellant's hearing loss was aggravated during a period of ACDUTRA during the appellant's National Guard service. 
(Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.).

b) if the condition increased in severity during service, whether it is at least as likely as not (a 50 % or greater probability) that any increase is a result of any event or incident during a period of ACDUTRA during the appellant's National Guard service, to include reported noise exposure.  The examiner should comment on the May 2013 opinion from Eastern Oklahoma Ear Nose and Throat.

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions.

2.  Thereafter, the AOJ should conduct any additional development deemed necessary.  Then, readjudicate the issue on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

